DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after final amendment filed 6/21/2022 has been accepted and entered. Accordingly, claims 1, 3, 14, and 16-18 and have been amended. Additionally, claims 2, 4-13, and 15 have been cancelled. Furthermore, claim 19 has been added.

Claim Rejections - 35 USC § 112(b)
The claim rejection under 35 U.S.C. 112(b) related to claim 1 based on reciting a broad range or limitation together with a narrow range or limitation for the unclear recitation of a “third constant” being both a “position variation” and “angle variation” is now withdrawn as a result of the amended claim language.
The claim rejection under 35 U.S.C. 112(b) related to claim 1 based on an unclear recitation “related to a third constant, the position variation and the angle variation” potentially being interpreted as a “constant” also being a “variation” is now withdrawn as a result of the amended claim language.
The claim rejection under 35 U.S.C. 112(b) related to claim 14 based on claiming both an apparatus and method is now withdrawn as a result of the amended claim language.
Claim Rejections - 35 USC § 112(d)
The claim 3 rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, based on an improper dependent form for failing to further limit the subject matter of the claim upon which it depends is now withdrawn as a result of the amended claim 1 language.
Claim Rejections - 35 USC § 101
The claim rejection under35 U.S.C. 101 related to claim 14 based on claiming both an apparatus and method is now withdrawn as a result of the amended claim language.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 6-7, and 14-18 under 35 USC § 103 has been withdrawn as a result of the amendment of claims 1, 3, 14, and 16-18; as well as being a result of the cancellation of claims 6-7 and 15.

Allowable Subject Matter
Claims 1, 3, 14, and 16-19 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A method for extracting key frames in simultaneous localization and mapping, the method comprises: acquiring an image frame from an image library storing a plurality of image frames of an unknown environment, and performing feature extraction on the image frame to obtain a quantity of feature points; acquiring relative motion information including a position variation and an angle variation of the image frame relative to a previous key frame; by using the acquired relative motion information, determining a binary function relationship of a relative motion index value related to a third constant, the position variations and the angle variation, and calculating and obtaining a corresponding relative motion index value; calculating the adaptive threshold currently used according to the relative motion index value, a first constant indicating a relative motion index threshold, and a second constant indicating a feature point quantity threshold; selecting a key frame according to the information of feature points and the adaptive threshold indicating space information of image frames, wherein acquiring relative motion information of the image frame relative to a previous key frame comprises: acquiring three-axis acceleration data and three-axis angular velocity data of a smart device, and acquiring angular displacement data of the smart device; Amendment and Reply Attorney Docket No. 0089017-000026 Application No. 16/631,920 Page 3 performing time alignment and spatial alignment on the three-axis acceleration data, the three-axis angular velocity data and the angular displacement data acquired according to a time stamp of the image frame; after the time alignment and spatial alignment, fusing the three-axis acceleration data, the three-axis angular velocity data, the angular displacement data and the image frame using a predetermined filtering algorithm to obtain a pose value corresponding to the image frame, the pose value including position information and angle information; and calculating a difference between the pose value corresponding to the image frame and a pose value of the previous key frame to obtain a position variation and an angle variation from a time point of the previous key frame to a current time point, wherein: acquiring three-axis acceleration data and three-axis angular velocity data of the smart device comprises: acquiring collected three-axis acceleration data and three-axis angular velocity data from an inertial measurement unit mounted on the smart device; acquiring angular displacement data of the smart device comprises: acquiring collected angular displacement data from an encoding disk sensor mounted on the smart device; acquiring the image frame collected by the smart device comprises: acquiring collected image frame from a vision sensor mounted on the smart device.”, as recited in claim 1 and similarly recites in claim 14. In addition, claims 3 and 16-19 are allowed on the basis of their dependency to allowed independent claims.

With respect to claim 1, the best prior art combination, Lin in view of Maeno, teaches: acquiring an image frame from an image library storing a plurality of image frames of an unknown environment (Lin ¶0016, “image acquisition module for acquiring the current after the i-th marked image in the plurality of marked images”; Lin ¶0025, “key frame image library”) 
and performing feature extraction1 on the image frame to obtain a quantity of feature points (Lin ¶0017, “information acquisition module is configured to acquire the initial feature points.”, Lin ¶0075, “In one embodiment, the device performs feature point extraction on the first marked image to obtain N initial feature points . . . M candidate feature points . . . target feature point is the candidate feature point with the highest degree of matching . . . feature points is greater than or equal to the number of target feature points”; Lin ¶¶105-106 feature point tracking . . . KLT, ORB, FAST, etc. wherein disclosure also uses ORB and FAST . . . extracts feature points . . . to obtain N key frame feature points . . . obtain M candidate feature points”;
acquiring relative motion information of the image frame relative to a previous key frame (Lin ¶131, “the first distance between the candidate image and the first marked image”, “the second distance is of greater (distance) than the second threshold”)
and calculating an adaptive threshold currently used by using the relative motion information (Lin ¶0133-0136, “The device calculates the first distance”, “The device calculates the second distance”, “The threshold is 10 as an example”; Lin ¶133 “the first distance is used to indicate the image similarity between the candidate image and the first marked image . . . matching feature point . . . first threshold value of 50 pixels . . . distance between candidate image . .  greater than 50 pixels, the candidate image is added to the key frame image library”)
by using the acquired relative motion information including a position variation and an angle variation, determining a binary function relationship of the relative motion index value related to a third constant, the position variation and the angle variation (Maeno, S212, FIG. 4A, “Calculate relative posture (R: Rotation, t: translation)”; S213, FIG. 4A, “Obtain three-dimensional position of corresponding feature point from frame posture”; S214, FIG. 4A, “Register map point that is obtained three-dimensional image in map-point”; S225, FIG. 4B, “Obtain correspondence between map point in last frame and feature point”; S227, FIG. 4B, “Number of corresponding feature points > threshold?”)
However, Lin in view of Maeno fails to disclose, or suggest the detailed combinations recited above and performed by extracting key frames and performing calculations using three-axis acceleration data from a smart device, all while being performed in the order required by the independent claims. In addition, there was no other prior art reference that taught, disclosed, or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in independent claims 1 and 14 absent the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/
Examiner, Art Unit 3667

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
    

    
        1 Specification indicates feature extraction can be performed by a FAST, SIFT, SURF or ORB algorithm to detect feature points (Spec. ¶¶72-74)